Case 2:21-cv-04920-CJC-ADS Document 40 Filed 08/17/21 Pagelof1 Page ID #:315
Dan Marmalefsky

Morrison & Foerster LLP
707 Wilshire Boulevard, Suite 6000
Los Angeles, CA 90017

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Fleites, et al., CASE NUMBER
2:21-cv-04920-CJC-ADS

 

Plaintiff(s)
V.
MindGeek, S.A.R.L., et al., ORDER ON APPLICATION OF NON-
RESIDENT ATTORNEY TO APPEAR IN A
Defendant(s). SPECIFIC CASE PRO HAC VICE

 

 

The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ronald G. White of | Morrison & Foerster LLP

Applicant’s Name (Last Name, First Name & Middle Initial 250 West 55" Street

212-468-8016 212-468-7900 New York, NY 10019

Telephone Number Fax Number

rwhite@mofo.com

E-Mail Address Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of

Bernd Bergmair

Name(s) of Party(ies) Represent CI Plaintiff(s) %) Defendant(s) L) Other:
and designating as Local Counsel

Dan Marmalefsky of | Morrison & Foerster LLP

Designee’s Name (Last Name, First Name & Middle Initial 707 Wilshire Boulevard, Suite 6000

(213) Los Angeles, CA 90017
95477 (213) 892-5809 892-5454
Designee’s Cal. Bar No. Telephone Number Fax Number
danmarmalefsky@mofo.com
E-Mail Address Firm/Agency Name & Address

HEREBY ORDERS THAT the Application be:

XX]GRANTED

{_]DENIED: for failure to pay the required fee.

for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.

 

pursuant to L.R. 83-2.1.3.2: J Applicant resides in California; L] previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.

a)
O
L for failure to complete Application:
a)
LJ

pursuant to L.R. 83-2.1.3.4; Local Counsel: 1] is not member of Bar of this Court; ] does not maintain office

 

District.
LI because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: LO be refun CX) not be refunded.
Dated: August 17, 2021 io / — 7

 

Cormac J. Carney, U.S. District Judge

 

G-64 Order (05/16) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 1
